The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1 [fig 1-3B], drawn to claims 1-9 and 19-20 in the reply filed on 03/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al (US 2020/0395195) in view of Rice et al (US 2017/0213758), Yamawaku et al (US 2012/0247954) and Ohata et al (US 9,076,636).
Regarding claim 1:
	Sanchez teaches a plasma processing apparatus (substrate processing system, 100) [fig 1 & 0050] comprising: a processing container (processing chamber, 102) processing a substrate (substrate, 108) [fig 1 & 0050]; a power supply (RF generating system, 120) supplying an electric power into the processing container (102) to generate plasma [fig 1 & 0053]; an upper electrode (upper electrode, 104) arranged inside the processing container (102) [fig 1 & 0053]; a substrate mounting table (substrate support, 106) including a lower electrode (110) opposed to the upper electrode (104), and placing the substrate (108) thereon [fig 1 & 0052]; an edge ring (edge ring assembly 1402) arranged at an outer peripheral portion of the substrate mounting table to surround an periphery of the substrate (see fig 14) [fig 14 & 0084]; and wherein the edge ring (1402) includes a lower ring (1416) mounted on the outer peripheral portion of the substrate mounting table (see fig 14), an upper ring (top edge ring, 1412) mounted on the lower ring (1416) [fig 14 & 0086].
	Although the embodiment depicted in fig 14 of Sanchez may be used in combination with a lift pin receiving elements [0086], Sanchez does not specifically disclose a drive mechanism driving at least part of the edge ring up and down, the upper ring to be movable up and down by the drive mechanism.
	Rice teaches a drive mechanism (one or more actuators, 247) driving at least part of the edge ring up and down (elevate the second edge ring 444), the upper ring (444) to be movable up and down by the drive mechanism (247) [fig 4 & 0044].
 	Sanchez and Rice are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Sanchez with the drive mechanism driving the upper ring of Rice to compensate for erosion of the edge ring over time [Rice – 0025].
	Although Sanchez teaches one or more middle rings not shown [0058], Sanchez modified by Rice does not specifically teach an auxiliary ring arranged at a lower surface of the upper ring, and including a surface facing a side to be opened to an inside of the processing container.
	Yamawaku teaches an auxiliary ring (7) arranged at a lower surface of the upper ring (5), and including a surface facing a side to be opened to an inside of the processing container (see fig 2) [fig 2 & 0040].
Modified Sanchez and Yamawaku are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the middle ring of modified Sanchez to comprise an auxiliary ring, as in Yamawaku, to suppress the amount of sediment attached to a rear surface of a substrate by controlling the temperature of the upper ring [Yamawaku – 0027].
Sanchez modified by Rice and Yamawaku does not specifically disclose the auxiliary ring arranged to be movable up and down.
Ohata teaches an auxiliary ring (252) arranged to be movable up and down (vertically moved) [fig 3-4 & col 10, lines 62-67].
Modified Sanchez and Ohata are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the auxiliary ring of modified Sanchez to be movable up and down, as in Ohata, to adjust a top surface electric potential of the upper ring in order to increase uniformity [Ohata – co 2, lines 42-47].
The claim limitations “arranged to be movable up and down together with the upper ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claim 2:
	Modified Sanchez teaches the lower ring (1416) includes a recessed portion containing the auxiliary ring, and the auxiliary ring is contained in the recessed portion when the upper ring is present at a lower position (see fig 14 of Sanchez – it is noted that the middle ring of Sanchez was modified to comprise the auxiliary ring 7 of Yamawaku) [Sanchez – fig 14 and Yamawaku – fig 2]. 
Regarding claim 3:
	Modified Sanchez teaches the auxiliary ring shields a space between the lower ring and the upper ring from a space on the processing container side when the upper ring is present at an upper position (see fig 14 of Sanchez – it is noted that the middle ring of Sanchez was modified to comprise the auxiliary ring 7 of Yamawaku) [Sanchez – fig 14 and Yamawaku – fig 2]. 
Regarding claim 4:
	Modified Sanchez teaches the upper ring (1412) has a ring shape in which a cross section on an outer circumferential side is formed in an L-shape (see fig 14) [Sanchez – fig 14], and when the upper ring is present at the upper position, the auxiliary ring shields the space between the lower ring and the upper ring from the space on the processing container side, on an inner circumferential side of the edge ring, while an L-shape portion of the upper ring shields the space between the lower ring and the upper ring from the space on the processing container side, on an outer circumferential side of the edge ring (see fig 14 of Sanchez – it is noted that the middle ring of Sanchez was modified to comprise the auxiliary ring 7 of Yamawaku) [Sanchez – fig 14 and Yamawaku – fig 2]. 
Regarding claims 5-6:
	Modified Sanchez teaches the drive mechanism includes a first drive unit (one or more actuators, 247) driving the upper ring up and down (elevate the second edge ring 444) [Rice - fig 4 & 0044], and a second drive unit (driving device, 254) driving the auxiliary ring (252) up and down [Ohata – fig 3-4]. 
The claim limitations “wherein the first drive unit and the second drive unit drive the upper ring and the auxiliary ring in synchronism with each other” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Regarding claim 7:
	Modified Sanchez teaches the drive mechanism includes a first pin (push pins, 248) that includes one end to come into contact with the upper ring (444) and another end connected to the first drive unit (247) [Rice – fig 4], and a second pin (257) that includes one end to come into contact with the auxiliary ring (252) and another end connected to the second drive unit (254) [Ohata – fig 3-4]. 
Regarding claim 8:
	Modified Sanchez teaches the lower ring (418) includes a first through-hole through which the first pin penetrates (see fig 4) [Rice – fig 4], and a second through-hole through which the second pin penetrates (hole through 220) [Ohata – fig 3-4]. 
Regarding claim 9:
	Modified Sanchez teaches a ring includes a recessed portion (divot, 1004) at a portion for the pin (1014) to come into contact with [Sanchez – fig 10-11]. Therefore, it would be obvious to modify the portion at which the pin comes into contact with of both the upper ring and auxiliary ring because such is a suitable pin-receiving arrangement [Sanchez – 0082].
Regarding claims 19-20:
	Modified Sanchez does not specifically teach the edge ring includes an intermediate ring arranged between the outer peripheral portion of the substrate mounting table and the upper ring; and wherein, when the upper ring is present at a lower position, the surface of the auxiliary ring is opposed to an outer wall surface of the intermediate ring, which faces an outer circumferential side.
Yamawaku teaches an edge ring includes an intermediate ring (6) arranged between the outer peripheral portion of the substrate mounting table and the upper ring (see fig 2) [fig 2 & 0041]; and wherein, when the upper ring (5) is present at a lower position, the surface of the auxiliary ring (7) is opposed to an outer wall surface of the intermediate ring (6) , which faces an outer circumferential side (see fig 2) [fig 2 & 0041-0042].
Modified Sanchez and Yamawaku are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the middle ring of modified Sanchez to comprise an auxiliary ring and intermediate ring, as in Yamawaku, to suppress the amount of sediment attached to a rear surface of a substrate by controlling the temperature of the upper ring [Yamawaku – 0027].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vishwanath (US 2020/0234928) and Rathnasinghe et al (US 2020/0312633) teach a plasma processing apparatus [fig 4A and 5B, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718